t c summary opinion united_states tax_court stella a devito petitioner v commissioner of internal revenue respondent docket no 5821-07s filed date stella a devito pro_se brooke s laurie for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and a dollar_figure addition_to_tax for failure_to_file the return on time the issues for decision are whether petitioner is entitled to itemized_deductions in amounts greater than respondent allowed and whether petitioner is liable for the addition_to_tax under sec_6651 background some of the facts have been stipulated and we incorporate the stipulation and accompanying exhibits by this reference petitioner lived in california when she filed the petition petitioner worked full time as a nurse in purchased new nursing uniforms and paid to have her uniforms cleaned petitioner traveled by train to nursing continuing education conferences during before and after these conferences she investigated nursing employment opportunities in the cities where the conferences were held petitioner incurred expenses for tuition conference materials train tickets and local transportation meals_and_lodging telephone and computer use entertainment and dry cleaning during these trips she also paid to produce and or duplicate her resume petitioner had several health problems in including depression and chronic pain and fatigue one reason she investigated employment opportunities in other cities was her hope that relocating would improve her depression petitioner sought and received assistance for these ailments from her church the christian church of religious science seeing church practitioners days each week throughout and paying dollar_figure for each visit there is no dispute that petitioner filed her federal_income_tax return late the internal_revenue_service irs received the return on date petitioner claimed itemized_deductions of dollar_figure in including state and local_taxes of dollar_figure home mortgage interest of dollar_figure medical and dental expenses of dollar_figure of which she deducted dollar_figure the amount of her expenses exceeding dollar_figure the floor imposed by sec_213 charitable_contributions of dollar_figure in cash and dollar_figure in property and miscellaneous_itemized_deductions of dollar_figure which included dollar_figure for safe deposit box rental and dollar_figure for job-related expenses and of which she deducted dollar_figure the amount of her expenses exceeding dollar_figure the floor imposed by sec_67 the irs sent petitioner a letter in date requesting additional information in order to process her return the irs sought more information about petitioner’s claimed job- related expenses after petitioner provided further details the irs processed the return made some adjustments and issued a refund for in an amount smaller than the refund petitioner claimed at a later date petitioner’s return was selected for examination in date petitioner had an incident in her kitchen which she described as a protein fire although little or no damage resulted from the fire itself substantial cleanup was required as a result of the smoke that permeated her house and the odor and residue that coated her possessions many of petitioner’s records including documents to support her itemized_deductions for were placed into plastic bags during the cleaning process in date the irs issued a notice_of_deficiency allowing deductions totaling dollar_figure for state and local_taxes and home mortgage interest and disallowing in full petitioner’s claimed medical expense charitable_contribution and miscellaneous_itemized_deductions the irs also determined a dollar_figure addition_to_tax for petitioner’s failure_to_file her return on time at trial petitioner explained that her records must have been discarded by the cleaning company because she was unable to locate them during the irs examination she asserted that the fire and the actions of the cleanup crew were beyond her control and that she should be allowed to reconstruct her records petitioner’s reconstruction of her medical_expenses at trial indicated that she claimed the following expense description amount claimed drugs dental and eye care medical_supplies domestic partner health insurance mental health treatments total dollar_figure big_number big_number big_number big_number petitioner also testified that she had dollar_figure withheld pretax in to pay for out-of-pocket health care costs the mental health treatments petitioner claimed were provided by practitioners in her church petitioner presented some vague testimony that her noncash contributions were donations of clothes and small electronic devices to a charity that cares for feral cats that she received blank acknowledgments for each donation and that those receipts were with her other records which must have been inadvertently discarded petitioner provided records showing cash donations of dollar_figure and dollar_figure to charities in california she also claimed to have donated dollar_figure in cash during alcoholics anonymous aa meetings in dollar_figure per day days in and dollar_figure in cash during services at the christian church of religious science in generally three services per week and dollar_figure-20 per service petitioner’s reconstruction provided the following details for the job-related expenses she claimed as miscellaneous_itemized_deductions job-related expense description amount claimed continuing nursing education trips job search expenses before and after continuing nursing education trips purchasing and cleaning uniforms nursing association membership nursing journal subscriptions state nursing license fee national nursing accreditation fee union dues total dollar_figure big_number big_number big_number petitioner did not offer any evidence to support her continuing education trips or her job searches she was unable to remember any details about these trips including the names of the cities where she attended nursing courses and inquired about employment petitioner explained that she met with people and asked about the kinds of jobs and salaries available for nurses in these cities but that she did not apply or interview for any jobs petitioner testified credibly about the need to buy and maintain her nursing uniforms about requirements that she maintain her skills by reading journals and pursuing continuing medical education and about the costs associated with in response to the internal revenue service’s irs’s request for information about petitioner’s job-related expenses petitioner mailed the irs a letter summarizing those expenses the expenses summarized in petitioner’s letter which is dated before the fire are the same as petitioner’s reconstructed expenses maintaining her nursing license and accreditation petitioner conceded that she did not pay union dues in but did not explain the dollar_figure difference between the sum of her expenses as reconstructed and the amount she claimed discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that these determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established her compliance with its requirements petitioner therefore bears the burden_of_proof deductions are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to any deduction claimed 503_us_79 292_us_435 taxpayers are required to maintain records sufficient to enable the commissioner to determine their correct_tax liability sec_6001 sec_1_6001-1 income_tax regs such records must substantiate both the amount and purpose of the claimed deductions 116_tc_438 when a taxpayer establishes that she has incurred a deductible expense but is unable to substantiate the exact amount we are generally permitted to estimate the deductible amount 39_f2d_540 2d cir to apply the cohan_rule however the court must have a reasonable basis upon which to make an estimate 85_tc_731 congress overrode the cohan_rule with sec_274 which requires strict substantiation for certain categories of expenses in the absence of evidence demonstrating the exact amount of those expenses deductions for them are to be disallowed entirely 50_tc_823 affd per curiam 412_f2d_201 2d cir expenses subject_to sec_274 include travel and meal expenses as well as expenses for listed_property such as passenger automobiles computers and cellular telephones sec_274 sec_280f the taxpayer must substantiate the amount time place and business_purpose of these expenditures and must provide adequate_records or sufficient evidence to corroborate her own statement see sec_274 sec_1_274-5t temporary income_tax regs fed reg date an exception allows the taxpayer to substantiate her expenses through a reasonable reconstruction of her records but only where the taxpayer establishes that her records were lost due to circumstances beyond her control such as to fire flood earthquake or other_casualty sec_1_274-5t temporary income_tax regs fed reg date medical and dental expenses sec_213 allows as a deduction any expenses that are paid during the taxable_year for the medical_care of the taxpayer her spouse and dependents and that are not_compensated_for_by_insurance_or_otherwise 79_tc_313 the deduction is allowed only to the extent the amount exceeds percent of the taxpayer’s adjusted_gross_income sec_213 sec_1_213-1 income_tax regs the term medical_care includes amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body sec_213 estate of smith v commissioner supra pincite expenditures which merely provide a general health benefit are not deductible because deductions allowable under sec_213 are confined strictly to expenses paid primarily for the prevention or alleviation of a physical or mental defect or illness sec_1_213-1 income_tax regs petitioner claimed that she spent dollar_figure per day days each week to have practitioners from her church treat her however petitioner has not provided any substantiation for the amounts she paid the religious practitioners accordingly we cannot estimate any amount of that deduction on the basis of the record we sustain respondent's disallowance of petitioner’s claimed deduction for dollar_figure in mental health treatment obtained through her church see sec_6001 sec_1_6001-1 e income_tax regs petitioner claimed a deduction for dollar_figure relating to her purchasing health insurance for her domestic partner in petitioner did not allege or prove that her partner was either her spouse or her dependent in accordingly this expense is not deductible under sec_213 although petitioner provided some evidence to support her other claimed medical and dental expenses for those expenses total dollar_figure which is less than the floor imposed by sec_213 petitioner is not entitled to an itemized_deduction in for medical and dental expenses charitable_contributions sec_170 allows deductions for charitable_contributions made during a taxable_year provided the taxpayer verifies the petitioner did not introduce any documents or provide testimony about the specific types of medical treatments provided by these religious practitioners because we decide this issue on the basis of petitioner’s failure to substantiate we need not and do not decide whether the services provided through petitioner’s church are deductible medical services we note that the dollar_figure petitioner contributed pretax to her beneflex health flexible_spending_account would further reduce her substantiated health and dental expenses contributions taxpayers are required to substantiate donations made by cash or check via canceled checks receipts from the donee showing the donee’s name and the date and amount of the donation or other reliable written records sec_1_170a-13 income_tax regs taxpayers must substantiate gifts of property via receipts from the donee showing the donee’s name the date and location of the contribution and a description of the property contributed sec_1_170a-13 income_tax regs for charitable_contributions over dollar_figure additional substantiation is required sec_170 petitioner reconstructed and documented cash contributions of dollar_figure and dollar_figure for on the basis of the record we allow a deduction for these contributions amounting to dollar_figure petitioner did not provide support for her noncash contributions or for the cash donations she made during aa meetings and church services in the absence of corroborating evidence we are not required to accept and do not accept petitioner’s self-serving testimony that she made those donations see 87_tc_74 madden v commissioner tcmemo_2006_4 accordingly we sustain respondent’s disallowance of petitioner’s deductions for the dollar_figure noncash contribution and the remaining dollar_figure in cash charitable_contributions miscellaneous_itemized_deductions sec_162 allows deductions for all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business performing services as an employee constitutes a trade_or_business 54_tc_374 those expenses that are ordinary and necessary to the taxpayer’s business and paid_or_incurred in a given year are deductible that year sec_162 see sec_1_162-17 income_tax regs however personal living or family_expenses are not deductible see sec_162 sec_262 sec_1_162-17 income_tax regs petitioner’s travel to and attendance at nursing conferences like her travel and expenses for job searches before and after such conferences are subject_to the strict substantiation requirements of sec_274 we may not estimate those expenses but taxpayers may reasonably reconstruct their records to substantiate expenses if the records are lost petitioner claimed her records must have been lost but did not offer any reconstruction of the expenses or any detailed because we sustain respondent’s disallowance due to lack of substantiation we need not and do not decide whether cash deposited into the collection basket during alcoholics anonymous meetings is a charitable_contribution testimony about the travel accordingly she is not entitled to deduct any of the expenses claimed for continuing education trips or for job searches petitioner testified credibly about her need to purchase new uniforms and to have them professionally cleaned regularly where business clothes are suitable for general wear their cost is typically not deductible 30_tc_757 however where custom and usage forbid wearing a uniform when off duty deduction is allowed the cost of maintaining clothes for work is deductible when the purchase_price was deductible 74_tc_1266 we accept petitioner’s testimony that she spent dollar_figure to purchase and maintain her nursing uniforms in and conclude that she is entitled to deduct this amount we also accept petitioner’s testimony that her nursing association membership fee and nursing journal subscription expenses are ordinary and necessary expenses related to her work as a nurse she is entitled to deductions of dollar_figure and dollar_figure respectively for these items likewise the fees incurred to renew her state nursing license and her national nursing accreditation are ordinary and necessary expenses of her nursing profession and she is entitled to deductions of dollar_figure and dollar_figure respectively for those expenses finally we accept petitioner’s testimony that she paid dollar_figure to rent a safe deposit box in and she is entitled to deduct that amount failure_to_file addition_to_tax respondent determined a dollar_figure addition_to_tax for petitioner’s late-filed return for sec_6651 imposes an addition_to_tax of percent per month of the amount of tax required to be shown on the return not to exceed percent for failure to timely file a return the addition_to_tax under sec_6651 is imposed unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect the record does not establish that petitioner’s failure to timely file her return was due to reasonable_cause and not willful neglect thus petitioner is liable for the sec_6651 addition_to_tax sec_7491 provides that the commissioner has the burden of production in any court_proceeding with respect to liability for an addition_to_tax respondent has established that the tax_return for was not timely filed because we have allowed some deductions disallowed by respondent the amount of tax required to be shown on petitioner’s return will be different from the amount shown on the notice_of_deficiency and the addition_to_tax which i sec_25 percent of that amount will also differ we leave the recalculation to the parties’ rule_155_computations to reflect our disposition of the issues decision will be entered under rule
